Exhibit 10.1

































MASSEY ENERGY COMPANY
 
2006 STOCK AND INCENTIVE COMPENSATION PLAN
 
(As Amended and Restated Effective January 1, 2009)
 
As amended with repricing clarification amendments adopted on March 25, 2009
(Article XIII and Section 14.1)



1821571.1
 
 

--------------------------------------------------------------------------------

 

ARTICLE I
Establishment, Purpose and Duration


1.1           Establishment of the Plan.  Massey Energy Company (hereinafter
referred to as the “Company”), a Delaware corporation, hereby establishes a
stock and incentive compensation plan to be known as the “2006 Stock and
Incentive Compensation Plan” (hereinafter referred to as the “Plan”), as set
forth in this document. Unless otherwise defined herein, all capitalized terms
shall have the meanings set forth in Section 2.1 herein. The Plan permits,
subject to the limitations herein, the grant of Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Units, Unrestricted Stock, and/or Incentive Awards to Members and
Non-Employee Service Providers and Non-Qualified Stock Options, Restricted Stock
and Restricted Units to Non-Employee Directors.


The Plan was adopted by the Board of Directors of the Company on February 21,
2006, to become effective (the “Effective Date”) as of May 16, 2006 once
approved by the Company’s shareholders at the May 16, 2006 annual meeting in
accordance with applicable laws and applicable rules of the New York Stock
Exchange. Awards may not be granted under the Plan prior to shareholder approval
of the Plan. The Plan actually became effective once the results of the
shareholder meeting were finally certified by the independent inspectors of
election on June 28, 2006 and was subsequently amended effective August 15, 2006
to place further limitation on awards that did not require shareholder approval.


The Plan was further amended effective November 14, 2006 in order (1) to revise
the definition of “Fair Market Value” as used in connection with valuing Stock
under the Plan for awards made on or after November 14, 2006 and (2) to provide
for mandatory equitable adjustments in awards outstanding under the Plan as a
result of a reorganization, merger, consolidation, recapitalization,
restructuring, reclassification, dividend (other than a regular, quarterly cash
dividend) or other distribution, stock split, reverse stock split, spin-off or
the like, or if substantially all of the property and assets of the Company are
sold.


The plan was further amended effective January 1, 2009 to add provisions to
comply with Section 409A of the Code.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success of the Company and its Subsidiaries by providing incentives to Members,
Non-Employee Service Providers and/or Non-Employee Directors that will promote
the identification of their personal interest with the long term financial
success of the Company and with growth in shareholder value. The Plan is
designed to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Members, Non-Employee Service Providers
and/or Non-Employee Directors upon whose judgment, interest, and special effort
the successful conduct of its operation is largely dependent.


1.3           Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article XIV herein, until May 15, 2016, at

 
1

--------------------------------------------------------------------------------

 

which time the Plan shall terminate except with respect to Awards made prior to
and outstanding on that date which shall remain valid in accordance with their
terms.


ARTICLE II
Definitions


2.1           Definitions.  Except as otherwise defined in the Plan, the
following terms shall have the meanings set forth below:


(a)           “Agreement” means a written agreement implementing the grant of
each Award signed by an authorized officer of the Company or member of the
Committee and by the Participant.


(b)           “Award” or “Grant” means, individually or collectively, a grant
under the Plan of Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Units, Unrestricted Stock
and/or Incentive Awards.


(c)           “Award Date” or “Grant Date” means the date on which an Award is
made by the Committee under the Plan.


(d)           “Board” or “Board of Directors” means the Board of Directors of
the Company.


(e)           “Change in Control” means, the occurrence of either of the
following events (i) a third person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such person) shares of the Company having thirty (30)
percent or more of the total number of votes that may be cast for the election
of directors of the Company; or (ii) as the result of any cash tender or
exchange offer, merger or other business combination, or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Company before the Transaction shall cease to constitute a majority of the Board
of the Company or any successor to the Company and be replaced by persons whose
appointment or election is not endorsed by the majority of directors before the
Transaction.


To the extent that a Participant must consent to the change of this definition,
the change will not be effective unless such consent is obtained.  To the extent
that a Participant’s consent has not been obtained, the definition in effect
immediately prior to this amendment shall be controlling with regard to such
Participant.


(f)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(g)           “Committee” means the committee or committees of the Board
appointed to administer the Plan pursuant to Article III herein. With respect to
Awards granted pursuant to the Plan to Members and Non-Employee Service
Providers, all of the members of the Committee shall be “non-employee directors”
as defined in Rule 16b-3, as amended, under the Exchange Act, or any similar or
successor rule, and “outside directors” within the meaning of Section

 
2

--------------------------------------------------------------------------------

 

162(m)(4)(C)(i) of the Code. Unless otherwise determined by the Board, the
Compensation Committee of the Board, or any successor committee responsible for
executive compensation, shall constitute the Committee with respect to Awards to
Members, Non-Employee Service Providers, and Non-Employee Directors.


(h)           “Company” means Massey Energy Company, a Delaware corporation, or
any successor thereto as provided in Article XVI herein.


(i)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.


(j)           “Fair Market Value” of a Share for purposes of this Plan means as
of any date,  the closing market price (that is, the price at which Shares were
last sold in the regular way on the New York Stock Exchange) of the Stock on the
relevant date if it is a trading date or, if no Shares so traded on the New York
Stock Exchange on the date in question, then for the next preceding date for
which Shares so traded on the New York Stock Exchange or if, in the opinion of
the Committee, this method is inapplicable or inappropriate for any reason, the
fair market value as determined pursuant to a reasonable method adopted by the
Committee in good faith for such purpose.


(k)           “Incentive Award” means an Award, designated as an Incentive
Award, which is a bonus opportunity awarded under Article XI herein pursuant to
which a Participant may become entitled to receive an amount (which may be
payable in cash, Shares or other property) based on satisfaction of such
performance criteria as are specified in the Agreement evidencing the Award.


(l)           “Incentive Stock Option” or “ISO” means an option to purchase
Stock, granted under Article VI herein, which is designated as an incentive
stock option and meets the requirements of Section 422 of the Code.


(m)           “Member” means a current or prospective member employed as a
common law employee of the Company or any Subsidiary (including any corporation,
partnership, limited liability company or joint venture which becomes a
Subsidiary after the adoption of the Plan by the Board).


(n)           “Non-Employee Director” means a director of the Company or any
Subsidiary who is not a common law employee of the Company or any Subsidiary
(including any corporation, partnership, limited liability company or joint
venture which becomes a Subsidiary after the adoption of the Plan by the Board).


(o)           “Non-Employee Service Provider” means a consultant, advisor or
other independent contractor providing services to the Company or any Subsidiary
(including any corporation, partnership, limited liability company or joint
venture which becomes a Subsidiary after the adoption of the Plan by the Board).

 
3

--------------------------------------------------------------------------------

 

(p)           “Non-Qualified Stock Option” or “NQSO” means an option to purchase
Stock, granted under Article VI herein, which is not an Incentive Stock Option.


(q)           “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.


(r)           “Option Price” means the exercise price per share of Stock covered
by an Option.


(s)           “Participant” means a Member, a Non-Employee Service Provider or a
Non-Employee Director who has been granted an Award or Grant under the Plan and
whose Award or Grant remains outstanding.


(t)           “Performance-Based Compensation Award” means any Award for which
exercise, full enjoyment or receipt thereof by the Participant is contingent on
satisfaction or achievement of a Performance Goal applicable thereto. If a
Performance-Based Compensation Award is intended to be “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, the grant
of the Award, the establishment of the Performance Goal, the making of any
modifications or adjustments and the determination of satisfaction or
achievement of the Performance Goal shall be made during the period or periods
required under and in conformity with the requirements of Section 162(m) of the
Code. The terms and conditions of each Performance-Based Compensation Award,
including the Performance Goal and Performance Period, shall be set forth in an
Agreement or in a subplan of the Plan which is incorporated by reference into an
Agreement.


(u)           “Performance Goal” means one or more performance measures or goals
set by the Committee in its discretion for each grant of a Performance-Based
Compensation Award. The extent to which such performance measures or goals are
met will determine the amount or value of the Performance-Based Compensation
Award to which a Participant is entitled to exercise, receive or retain. For
purposes of this Plan, a Performance Goal may include any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
subsidiary or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow, (ii) earnings (including gross
margin, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), earnings before interest and taxes (“EBIT”), earnings before taxes
(“EBT”), and net earnings), (iii) earnings per share (basic or diluted), (iv)
growth in earnings or earnings per share, (v) stock price, (vi) return on equity
or average stockholders’ equity, (vii) total stockholder return, (viii) return
on capital, (ix) return on assets or net assets, (x) return on investment, (xi)
revenue, (xii) produced tons, (xiii) delivered tons, (xiv) reserve acquisitions,
(xv) income or net income, (xvi) operating income or net operating income,
(xvii) operating profit or net operating profit, (xviii) operating margin, (xix)
return on operating revenue, (xx) market share, (xxi) contract awards or
backlog, (xxii) overhead or other expense reduction, (xxiii) growth in
stockholder value relative to the one- or two-year moving average of the S&P 600
Smallcap Index, Bloomberg U.S. Coal Index, or other index of which the Company
is a part, (xxiv) credit rating, (xxv) strategic plan development and

 
4

--------------------------------------------------------------------------------

 

implementation, (xxvi) succession plan development and implementation,
(xxvii)retention of executive talent, (xxviii) improvement in workforce
diversity, (xxix) improvement in safety records, (xxx) capital resource
management plan development and implementation, (xxxi) improved internal
financial controls plan development and implementation, (xxxii) corporate tax
savings, (xxxiii) corporate cost of capital reduction, (xxxiv) investor
relations program development and implementation, (xxxv) corporate relations
program development and implementation, (xxxvi) public policy accomplishments,
(xxxvii) executive performance plan development and implementation, and
(xxxviii) tax provision rate for financial statement purposes.


The Committee, in its sole discretion, may adjust any evaluation of performance
under a Performance Goal to take into account any of the following events that
occurs during a performance period:  (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, and (v)
any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 (or in any replacement thereof) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year. A Performance Goal may include a threshold level of performance below
which no payment or vesting may occur, levels of performance at which specified
payments or specified vesting will occur, and a maximum level of performance
above which no additional payment or vesting will occur. Each of the Performance
Goals shall be determined, where applicable and except as provided above, in
accordance with generally accepted accounting principles. Prior to the payment
of any compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Performance Goal and any other material terms under such
Award have been satisfied (other than in cases where such relate solely to the
increase in the value of Stock).


(v)           “Performance Period” means the time period during which the
Performance Goal must be met in connection with a Performance-Based Compensation
Award. Such time period shall be set by the Committee.


(w)           “Period of Restriction” means the period during which Restricted
Stock or Restricted Units are restricted as provided in the Plan.


(x)           “Plan” means the Massey Energy Company 2006 Stock and Incentive
Compensation Plan, as herein described and as hereafter from time to time
amended.


(y)           “Restricted Stock” means an Award of Stock granted to a
Participant pursuant to Section 6.7 or 7.6 or Article VIII herein which is
subject to restrictions and forfeiture until the designated conditions for the
lapse of the restrictions are satisfied.


(z)           “Restricted Unit” means an Award, designated as a Restricted Unit,
which is a bookkeeping entry granted to a Participant pursuant to Article IX
herein and valued by reference

 
5

--------------------------------------------------------------------------------

 

to the Fair Market Value of a Share, which is subject to restrictions and
forfeiture until the designated conditions for the lapse of the restrictions are
satisfied. A Restricted Unit is sometimes referred to as a “Restricted Unit” or
a “restricted stock unit.” Restricted Units represent an unfunded and unsecured
obligation of the Company, except as otherwise provided for by the Committee.


(aa)           “Stock” or “Shares” means the common stock of the Company.


(bb)           “Stock Appreciation Right” or “SAR” means an Award, designated as
a stock appreciation right, granted to a Participant pursuant to Article VII
herein.


(cc)           “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code (“Section 424(f) Corporation”)
and any partnership, limited liability company or joint venture in which either
the Company or Section 424(f) Corporation is at least a fifty percent (50%)
equity participant.


(dd)           “Unrestricted Stock Award” means an award of Stock granted to a
Participant pursuant to Article X herein.


ARTICLE III
Administration


3.1           Administration of the Plan by the Committee. The Plan shall be
administered by the Committee which shall have all powers necessary or desirable
for such administration. The express grant in the Plan of any specific power to
the Committee shall not be construed as limiting any power or authority of the
Committee. In addition to any other powers and, subject to the provisions of the
Plan, the Committee shall have the following specific powers: (i) to determine
the terms and conditions upon which the Awards may be made and exercised;
(ii) to determine all terms and conditions of each Agreement, which need not be
identical; (iii) to construe and interpret the Agreements and the Plan; (iv) to
establish, amend or waive rules or regulations for the Plan’s administration;
(v) to accelerate the exercisability of any Award, the end of a Performance
Period or termination of any Period of Restriction or other restrictions imposed
under the Plan; and (vi) to make all other determinations and take all other
actions necessary or advisable for the administration of the Plan.


For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Award provide that it may be exercised only during employment or service or
within a specified period of time after termination of employment or service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of employment or service or continuous employment or
service.


Subject to limitations under applicable law, the Committee is authorized in its
discretion to issue Awards and/or accept notices, elections, consents and/or
other forms or communications by Participants by electronic or similar means,
including, without limitation, transmissions through

 
6

--------------------------------------------------------------------------------

 

e-mail, voice mail, recorded messages on electronic telephone systems, and other
permissible methods, on such basis and for such purposes as it determines from
time to time.


A majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting, 24 hours notice having been
given or waived, at which a quorum is present (in person or as otherwise
permitted by applicable law), or acts approved in writing by all of the
Committee without a meeting, shall be deemed the action of the Committee.


The Committee may designate the Secretary of the Company or other Company
employees to assist the Committee in the administration of the Plan, and may
grant authority to such persons to execute agreements evidencing Awards made
under this Plan or other documents entered into under the Plan on behalf of the
Committee or the Company.


3.2           Selection of Participants. The Committee shall have the authority
to grant Awards under the Plan, from time to time, to such Members, Non-Employee
Service Providers and/or Non-Employee Directors as may be selected by it. Each
Award shall be evidenced by an Agreement.


3.3           Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive and
binding.


3.4           Requirements of Rule 16b-3 of the Exchange Act and Section 162(m)
of the Code.  Notwithstanding any other provision of the Plan, the Board or the
Committee may impose such conditions on any Award, and amend the Plan in any
such respects, as may be required to satisfy the requirements of Rule 16b-3 of
the Exchange Act, as amended (or any successor or similar rule).


Any provision of the Plan to the contrary notwithstanding, and except to the
extent that the Committee determines otherwise: (i) transactions by and with
respect to officers and directors of the Company who are subject to Section
16(b) of the Exchange Act (hereafter, “Section 16 Persons”) shall comply with
any applicable conditions of Rule 16b-3 of the Exchange Act; (ii) transactions
with respect to persons whose remuneration is subject to the provisions of
Section 162(m) of the Code shall conform to the requirements of Section
162(m)(4)(C) of the Code; and (iii) every provision of the Plan shall be
administered, interpreted, and construed to carry out the foregoing provisions
of this sentence.


Notwithstanding any provision of the Plan to the contrary, the Plan is intended
to give the Committee the authority to grant Awards that qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code as well as
Awards that do not so qualify. Every provision of the Plan shall be
administered, interpreted, and construed to carry out such intention, and any
provision that cannot be so administered, interpreted, and construed shall to
that extent be disregarded; and any provision of the Plan that would prevent an
Award that the Committee intends to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code from so qualifying shall be administered,
interpreted, and construed to carry out such intention,

 
7

--------------------------------------------------------------------------------

 

and any provision that cannot be so administered, interpreted, and construed
shall to that extent be disregarded.


3.5           Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.


ARTICLE IV
Stock Subject to the Plan


4.1           Number of Shares Authorized for Issuance during Term of the Plan.
Subject to adjustment as provided in Section 4.4 herein and to the next
paragraph of this Section, the maximum aggregate number (the “Maximum Aggregate
Number”) of Shares that may be issued pursuant to Awards made under the Plan
during the term of the Plan stated in Section 1.3 shall not exceed the sum of
(i) 3,500,000 and (ii) that number of Shares that (A) are represented by
restricted stock or unexercised vested or unvested stock options which
previously have been granted and are outstanding under the Massey Energy Company
1988 Executive Stock Plan, the Massey Energy Company Stock Plan for Non-Employee
Directors, the Massey Energy Company 1996 Executive Stock Plan, the Massey
Energy Company 1997 Restricted Stock Plan for Non-Employee Directors, and the
Massey Energy Company 1999 Executive Performance Incentive Plan as of the
Effective Date and (B) expire or otherwise lapse, are terminated or forfeited,
are settled in cash, or are withheld or delivered to the Company for tax
purposes at any time after the Effective Date. No awards shall be granted under
the Massey Energy Company 1988 Executive Stock Plan, Massey Energy Company Stock
Plan for Non-Employee Directors, Massey Energy Company 1996 Executive Stock
Plan, Massey Energy Company 1997 Restricted Stock Plan for Non-Employee
Directors, and the Massey Energy Company 1999 Executive Performance Incentive
Plan on or after the Effective Date.


Except as provided in Sections 4.2 and 4.3 herein, only Shares actually issued
in connection with the exercise of, or as other payment for Awards, under the
Plan shall reduce the number of Shares available for future Awards under the
Plan. Awards settled in cash shall not count against the Maximum Aggregate
Number.


Stock that may be issued under the Plan may either be Shares reacquired by the
Company, including Shares purchased in the open market, authorized but unissued
Shares, Shares held in treasury, or Shares held in a grantor trust created by
the Company. Such Shares, however, shall count against the Maximum Aggregate
Number, except as provided in the foregoing paragraph.

 
8

--------------------------------------------------------------------------------

 

The Company, during the term of the Plan and thereafter during the term of any
outstanding Award which may be settled in Stock, shall reserve and keep
available a number of Shares sufficient to satisfy the requirements of the Plan.


4.2           Lapsed Awards or Forfeited Shares. If any Award granted under the
Plan terminates, expires, or lapses for any reason other than by virtue of
exercise of the Award, or if Shares issued pursuant to Awards are forfeited, any
Stock subject to such Award again shall be available for the grant of an Award
under the Plan.


4.3           Shares Used as Payment of Exercise Price or for Taxes.  In the
event a Participant pays the Option Price for Shares pursuant to the exercise of
an Option with previously acquired Shares, the number of Shares available for
future Awards under the Plan shall be reduced only by the net number of new
Shares issued upon the exercise of the Option. In addition, in determining the
number of shares of Stock available for Awards, if Stock has been delivered or
exchanged by, or withheld from, a Participant as full or partial payment to the
Company for payment of withholding taxes, or if the number of shares of Stock
otherwise deliverable by the Company has been reduced for payment of withholding
taxes, the number of shares of Stock exchanged by or withheld from a Participant
as payment in connection with the withholding tax or so reduced by the Company
shall again be available for the grant of an Award under the Plan.


4.4           Capital Adjustments.  If the outstanding securities of the class
then subject to the Plan are increased, decreased or exchanged for or converted
into cash, property or a different number or kind of shares or securities, or if
cash, property or shares or securities are distributed in respect of such
outstanding securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, restructuring, reclassification, dividend
(other than a regular, quarterly cash dividend) or other distribution, stock
split, reverse stock split, spin-off or the like, or if substantially all of the
property and assets of the Company are sold, then (i) the Committee shall make
appropriate and proportionate adjustments in the number and class of Shares
subject to, or cash or other property that may be acquired pursuant to, each
outstanding Award and the Option Price therefor in such manner as the Committee
shall determine in order to retain the economic value or opportunity provided
immediately prior to the transaction for which the adjustment is made and
(ii) in all cases, unless the terms of such transaction shall provide otherwise,
the Committee may make appropriate and proportionate adjustments in the maximum
number and kind of shares or other securities, and the annual limits on and
aggregate number of Shares for which Awards, that may be issued pursuant to such
Awards thereafter granted under the Plan. Notwithstanding anything to contrary
in the foregoing, any such adjustment shall be made in such a manner that will
not affect the status of any Award intended to be excepted from treatment as
nonqualified deferred compensation under Section 409A of the Code, qualify as an
ISO under Section 422 of the Code or as “performance based compensation” under
Section 162(m) of the Code.  No fractional interests will be issued under the
Plan resulting from any such adjustments.

 
9

--------------------------------------------------------------------------------

 

ARTICLE V
Eligibility


Persons eligible to participate in the Plan are (i) Members, (ii) Non-Employee
Service Providers and (iii) Non-Employee Directors. Multiple grants of Awards
under the Plan may be made in any calendar year to one or more Participants.


ARTICLE VI
Stock Options


6.1           Grant of Options. Subject to the terms and conditions of the Plan,
the Committee, at any time and from time to time, may grant Options under the
Plan (with one Option representing one Share) to Members, Non-Employee Service
Providers and Non-Employee Directors in such amounts as it shall determine;
provided, however, that (i) Non-Employee Service Providers and Non-Employee
Directors may only be granted Non-Qualified Stock Options, (ii) no Participant
may be granted Options in any calendar year for more than 400,000 Shares,
provided that only for purposes of qualifying for the performance-based
compensation exception under Section 162(m) of the Code, Options which are
awarded and then cancelled and Options for which the exercise price is lowered
both continue to count against this limit, and (iii) the aggregate Fair Market
Value (determined at the time the Award is made) of Shares with respect to which
any Participant may first exercise ISOs granted under the Plan during any
calendar year may not exceed $100,000 or such amount as shall be specified in
Section 422 of the Code and rules and regulations thereunder.


6.2           Option Agreement. Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option Price (as
hereinafter defined), the duration of the Option, the number of Shares to which
the Option pertains, any conditions imposed upon the exercisability of Options
in the event of retirement, death, disability or other termination of employment
or service, and such other provisions as the Committee shall determine. The
Agreement shall specify whether the Option is intended to be an Incentive Stock
Option within the meaning of Section 422 of the Code, or a Non-Qualified Stock
Option not intended to be an Incentive Stock Option within the meaning of
Section 422 of the Code; provided, however, that if an Option is intended to be
an Incentive Stock Option but fails to be such for any reason, it shall continue
in full force and effect as a Non-Qualified Stock Option. If an Option is
intended to be a Performance-Based Compensation Award, the terms and conditions
thereof, including the Performance Goal and Performance Period, shall be set
forth in an Agreement or in a subplan of the Plan which is incorporated by
reference into an Agreement and the requirements to satisfy or achieve the
Performance Goal as so provided therein shall be considered to be restrictions
under the Plan.


6.3           Option Price. The Option Price of an Option shall be determined by
the Committee subject to the following limitations. The Option Price shall not
be less than 100% of the Fair Market Value of such Stock on the Grant Date. In
addition, an ISO granted to a Member who, at the time of grant, owns (within the
meaning of Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the

 
10

--------------------------------------------------------------------------------

 

Company, shall have an Option Price which is at least equal to 110% of the Fair
Market Value of such Stock on the Grant Date.


6.4           Duration of Options. Each Option shall expire at such time as the
Committee shall determine; provided, however, that no Option shall be
exercisable after the expiration of ten years from its Award Date. In addition,
an ISO granted to a Member who, at the time of grant, owns (within the meaning
of Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, shall not be
exercisable after the expiration of five years from its Grant Date.


6.5           Exercisability. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine, which need not be the same for all Participants.


6.6           Method of Exercise. Options shall be exercised by the delivery of
a written notice to the Company in the form prescribed by the Committee setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares and payment of (or an arrangement
satisfactory to the Company for the Participant to pay) any tax withholding
required in connection with the Option exercise. The Option Price shall be
payable to the Company in full either in cash, by delivery of Shares of Stock
valued at Fair Market Value at the time of exercise, or by a combination of the
foregoing, except as otherwise provided below.


To the extent permitted under the applicable laws and regulations, at the
request of the Participant and with the consent of the Committee, the Company
agrees to cooperate in a “cashless exercise” of an Option. The cashless exercise
shall be effected by the Participant delivering to a securities broker, selected
or approved by the Committee, instructions to exercise all or part of the
Option, including instructions to sell a sufficient number of shares of Stock to
cover the costs and expenses associated therewith.


As soon as practicable, after receipt of written notice and payment of the
Option Price and completion of payment of (or an arrangement satisfactory to the
Company for the Participant to pay) any tax withholding required in connection
with the Option exercise, the Company shall cause the appropriate number of
Shares to be issued in the Participant’s name, which issuance shall be effected
in book entry or electronic form, provided that issuance and delivery in
certificated form shall occur if the Participant so requests in writing or the
Committee so directs.


6.7           Restrictions on Stock Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under the requirements of
the New York Stock Exchange or any stock exchange upon which such Shares are
then listed and under any blue sky or state securities laws applicable to such
Shares. In the event the Committee so provides in an Agreement pertaining to an
Option, Stock delivered on exercise of the Option may be designated as
Restricted Stock or Stock subject to a

 
11

--------------------------------------------------------------------------------

 

buyback right by the Company in the amount of, or based on, the Option Price
therefor or otherwise in the event the Participant does not complete a specified
service period after exercise.


ARTICLE VII
Stock Appreciation Rights


7.1           Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, the Committee, at any time and from time to time, may
grant Stock Appreciation Rights under the Plan to Members and Non-Employee
Service Providers in such amounts as it shall determine; provided, however, that
no Participant may be granted more than 400,000 SARs in any calendar year; and
provided, further, that only for purposes of qualifying for the
performance-based compensation exception under Section 162(m) of the Code, SARs
for which the Base Value provided in Section 7.5 against which the stock
appreciation is determined is lowered continue to count against this limit.


7.2           SAR Agreement.  Each SAR grant shall be evidenced by an Agreement
that shall specify the Base Value (as defined in Section 7.5), the duration of
the SAR, the number of Shares to which the SAR pertains, any conditions imposed
upon the exercisability of the SAR in the event of retirement, death, disability
or other termination of employment or service, and such other provisions as the
Committee shall determine. SARs granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall determine, which need not be the same for all Participants consistent with
the Plan. If a SAR Grant is intended to be a Performance-Based Compensation
Award, the Performance Goal and Performance Period shall be set forth in an
Agreement or in a subplan of the Plan which is incorporated by reference into an
Agreement and the requirements to satisfy or achieve the Performance Goal as so
provided therein shall be considered to be restrictions under the Plan.


7.3           Exercise of SARs. SARs may be exercised with respect to all or
part of the Shares upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon such SARs. SARs shall be exercised by delivery to the
Committee of a notice of exercise in the form prescribed by the Committee.


7.4           Other Conditions Applicable to SARs.  In no event shall the term
of any SAR granted under the Plan exceed ten years from the Grant Date. A SAR
may be exercised only when the Fair Market Value of a Share exceeds the Base
Value (as defined in Section 7.5).


7.5           Payment after Exercise of SARs.  Subject to the provisions of the
Agreement, upon the exercise of SARs, the Participant is entitled to receive,
without any payment to the Company (other than applicable tax withholding when
due), an amount equal (the “SAR Value”) to the product of multiplying (i) the
number of Shares with respect to which the SAR is exercised by (ii) an amount
equal to the excess of (A) the Fair Market Value per Share on the date of
exercise of the SAR over (B) the “Base Value” of the SAR designated in the
Agreement (which “Base Value” shall be the Fair Market Value per Share on the
Award Date or any amount greater than such Fair Market Value stated as the Base
Value in the Agreement). The Agreement may provide for payment of the SAR Value
at the time of exercise or, on an elective or non-elective

 
12

--------------------------------------------------------------------------------

 

basis, for payment of the SAR Value at a later date, adjusted (if so provided in
the Agreement) from the date of exercise based on an interest, dividend
equivalent, earnings, or other basis (including deemed investment of the SAR
Value in Shares) set out in the Agreement (the “adjusted SAR Value”). The
Committee is expressly authorized to grant SARs which are deferred compensation
covered by Section 409A of the Code, as well as SARs which are not deferred
compensation covered by Section 409A of the Code.


Payment of the SAR Value or adjusted SAR Value to the Participant shall be made
(i) in Shares, valued at the Fair Market Value on the date of exercise in the
case of an immediate payment after exercise or at the Fair Market Value on the
date of settlement in the event of an elective or non-elective delayed payment,
(ii) in cash or (iii) in a combination thereof as determined or permitted by the
Committee, either at the time of the Award or, unless otherwise provided in the
applicable Agreement, thereafter, and as provided in the Agreement. Any payment
in Shares shall be effected in book entry or electronic form, provided that
issuance and delivery in certificated form shall occur if the Participant so
requests in writing or the Committee so directs.


7.6           Restrictions on Stock Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of a SAR under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities law, under the requirements of the New York
Stock Exchange or any stock exchange upon which such Shares are then listed and
under any blue sky or state securities laws applicable to such Shares. In the
event the Committee so provides in an Agreement pertaining to a SAR, Stock
delivered on exercise of the SAR may be designated as Restricted Stock or Stock
subject to a buyback right by the Company in the amount of, or based on, the
Base Value (as defined in Section 7.5) therefor or otherwise in the event the
Participant does not complete a specified service period after exercise.


ARTICLE VIII
Restricted Stock


8.1           Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock under the Plan to such Members, Non-Employee Service Providers
and Non-Employee Directors and in such amounts as it shall determine; provided,
however, that no Participant may be granted more than 200,000 Shares of
Restricted Stock in any calendar year. Participants receiving Restricted Stock
Awards are not required to pay the Company therefor (except for applicable tax
withholding when due) other than the rendering of services. As determined by the
Committee, Shares of Restricted Stock may be issued in book entry or electronic
form or in certificated form.


Notwithstanding anything to the contrary in the foregoing, the Committee is
expressly authorized to make Awards of Restricted Stock based on a Member’s,
Non-Employee Service Provider’s or Non-Employee Director’s acquisition and/or
holding of Stock (including for this purpose any deemed investment in Stock) in
his individual capacity or under any nonqualified

 
13

--------------------------------------------------------------------------------

 

deferred compensation plan or tax qualified plan (if permissible under
applicable qualification rules of the Code) maintained by the Company or a
Subsidiary.


8.2           Restricted Stock Agreement.  Each Restricted Stock Award shall be
evidenced by an Agreement that shall specify the Period of Restriction, the
number of Shares of Restricted Stock granted, and the applicable restrictions
(whether service-based restrictions, with or without performance acceleration,
and/or performance-based restrictions) and such other provisions as the
Committee shall determine. If an Award of Restricted Stock is intended to be a
Performance-Based Compensation Award, the terms and conditions of such Award,
including the Performance Goal and Performance Period, which shall be no less
than one year, shall be set forth in an Agreement or in a subplan of the Plan
which is incorporated by reference into an Agreement and the requirements to
satisfy or achieve the Performance Goal as so provided therein shall be
considered to be restrictions under the Plan. If vesting of an Award of
Restricted Stock is intended to be service-based (whether solely service-based
or service-based with performance acceleration), the Award’s service-based
vesting period shall be at least three years, though the Award’s service-based
vesting may occur ratably over the course of such period (e.g. a three year
service-based award may vest one-third on each of the first, second and third
anniversaries of the Grant Date). Unless otherwise determined by the Committee,
custody of Shares of Restricted Stock maintained in certificated form shall be
retained by the Company until the termination of the restrictions pertaining
thereto.


8.3           Other Restrictions.  The Committee may impose such other
restrictions under applicable Federal or state securities laws as it may deem
advisable, and may legend the certificates representing Restricted Stock to give
appropriate notice of such restrictions.


8.4           Certificate Legend.  In addition to any legends placed on
certificates pursuant to Section 8.3 herein, each certificate representing
Shares of Restricted Stock issued pursuant to the Plan shall bear the following
legend:


“The sale or other transfer of the shares of Massey Energy Company stock
represented by this certificate, whether voluntary, involuntary, or by operation
of law, is subject to certain restrictions on transfer set forth in the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, in the rules and
administrative procedures adopted pursuant to such Plan, and in an associated
Restricted Stock Agreement. A copy of the Plan, such rules and procedures, and
the applicable Restricted Stock Agreement may be obtained from the Secretary of
Massey Energy Company.”


8.5           Removal of Restrictions.  Except as otherwise provided in this
Article, Shares of Restricted Stock covered by each Award of, or payable in,
Restricted Stock made under the Plan shall become freely transferable by the
Participant after the last day of the Period of Restriction and, where
applicable, after a determination of the satisfaction or achievement on any
applicable Performance Goal by the Committee. The Shares of Stock shall remain
in book entry or electronic form, unless and until the Participant requests in
writing, or the Committee directs, for certificates evidencing the Shares to be
issued.  Such Shares, having been released from the restrictions, shall not bear
the restrictive legends required by Section 8.3 or 8.4.

 
14

--------------------------------------------------------------------------------

 



8.6           Voting Rights.  Unless otherwise provided in the Agreement, during
the Period of Restriction, Participants holding Shares of Restricted Stock
granted hereunder may exercise voting rights with respect to those Shares.


8.7           Dividends and Other Distributions.  Unless otherwise provided in
the Agreement (which may or may not provide for the accumulation and payment of
dividends and other distributions made in cash or property other than Shares
until the Shares of Restricted Stock to which the dividends and other
distributions relates vest), during the Period of Restriction, Participants
entitled to or holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid in cash or
property other than Shares with respect to those Shares of Restricted Stock. If
any dividends or distributions are paid in Shares, such Shares shall be subject
to the same restrictions on transferability and the same rules for vesting,
forfeiture and custody as the Shares of Restricted Stock with respect to which
they were distributed. If provided in the Agreement and if a Participant timely
elects in accordance with the requirements for compliance with the nonqualified
deferred compensation provisions of Section 409A of the Code, Participants may
be given the right to elect to defer the receipt of such dividends and other
distributions until the Participant ceases employment or service with the
Company and its Subsidiaries, until a specified time or until the Shares of
Restricted Stock to which the dividends and other distributions relate vest.


ARTICLE IX
Restricted Units


9.1           Grant of Restricted Units.  Subject to the terms and conditions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Units under the Plan (with one Restricted Unit representing one Share) to such
Members, Non-Employee Service Providers and Non-Employee Directors and in such
amounts as it shall determine; provided, however, that no Participant may be
granted more than 200,000 Restricted Units in any calendar year. Participants
receiving Restricted Unit Awards are not required to pay the Company therefor
(except for applicable tax withholding when due) other than the rendering of
services.


Notwithstanding anything to the contrary in the foregoing, the Committee is
expressly authorized to make Awards of Restricted Units based on a Member’s,
Non-Employee Service Provider’s or Non-Employee Director’s acquisition and/or
holding of Stock (including for this purpose any deemed investment in Stock) in
his individual capacity or under any nonqualified deferred compensation plan or
tax qualified plan (if permissible under applicable qualification rules of the
Code) maintained by the Company or a Subsidiary.


9.2           Restricted Unit Agreement.  Each Restricted Unit Award shall be
evidenced by an Agreement that shall specify the Period of Restriction, the
number of Restricted Units granted, and the applicable restrictions (whether
service-based restrictions, with or without performance acceleration, and/or
performance-based restrictions) and such other provisions as the Committee shall
determine. If an Award of Restricted Units is intended to be a Performance-Based
Compensation Award, the terms and conditions of such Award, including the
Performance Goal

 
15

--------------------------------------------------------------------------------

 

and Performance Period, which shall be no less than one year, shall be set forth
in an Agreement or in a subplan of the Plan which is incorporated by reference
into an Agreement and the requirements to satisfy or achieve the Performance
Goal as so provided therein shall be considered to be restrictions under the
Plan. If vesting of an Award of Restricted Units is intended to be service-based
(whether solely service-based or service-based with performance acceleration),
the Award’s service-based vesting period shall be at least three years, though
vesting may occur ratably over the course of such period (e.g. a three year
service-based award may vest one-third on each of the first, second and third
anniversaries of the Grant Date).


9.3           Dividends and Other Distributions.  Unless otherwise provided in
the Agreement (which may or may not provide for the current payment, or for the
accumulation subject to the same restrictions, vesting, forfeiture and payment
as the Restricted Units to which they are attributable, of dividends and other
distributions made in cash or property other than Shares), during the Period of
Restriction, Participants holding Restricted Units shall have no rights to
dividends and other distributions made in cash or property other than Shares
which would have been paid with respect to the Shares represented by those
Restricted Units if such Shares were outstanding. Unless otherwise provided in
the Agreement, if any deemed dividends or other distributions would be paid in
Shares, such Shares shall be considered to increase the Participant’s Restricted
Units with respect to which they were declared based on one Share equaling one
Restricted Unit. In addition, unless otherwise provided in the Agreement, during
the Period of Restriction, any such deemed dividends and other distributions for
which rights are provided but which are not paid currently shall be deemed
converted to additional Restricted Units based on the Fair Market Value of a
Share on the date of payment or distribution of the deemed dividend or
distribution. If provided in the Agreement and if a Participant timely elects in
accordance with the requirements for compliance with the nonqualified deferred
compensation provisions of Section 409A of the Code, Participants may be given
the right to elect to receive or defer the payment of any such deemed dividends
and other distributions until the Participant ceases employment or service with
the Company and its Subsidiaries, until a specified time or until the Restricted
Units to which the dividends and other distributions relate vest.


9.4           Payment after Lapse of Restrictions.  Subject to the provisions of
the Agreement, upon the lapse of restrictions with respect to a Restricted Unit,
the Participant is entitled to receive, without any payment to the Company
(other than applicable tax withholding when due), an amount equal to the product
of multiplying (i) the number of Shares with respect to which the restrictions
lapse by (ii) the Fair Market Value per Share on the date the restrictions lapse
(such amount, the “RU Value”).


The Agreement may provide for payment of the RU Value at the time of vesting or,
on an elective or non-elective basis, for payment of the RU Value at a later
date, adjusted (if so provided in the Agreement) from the date of exercise based
on an interest, dividend equivalent, earnings, or other basis (including deemed
investment of the RU Value in Shares) set out in the Agreement (the “adjusted RU
Value”). The Committee is expressly authorized to grant Restricted Units which
are deferred compensation covered by Section 409A of the Code, as well as
Restricted Units which are not deferred compensation covered by Section 409A of
the Code.

 
16

--------------------------------------------------------------------------------

 

Payment of the RU Value or adjusted RU Value to the Participant shall be made
(i) in Shares, valued at the Fair Market Value on the date or dates the
restrictions on the Award lapse in the case of an immediate payment after
vesting or at the Fair Market Value on the date of settlement in the event of an
elective or non-elective delayed payment, (ii) in cash or (iii) in a combination
thereof as determined or permitted by the Committee, either at the time of the
Award or, unless otherwise provided in the applicable Agreement, thereafter, and
as provided in the Agreement. Any payment in Shares shall be effected in book
entry or electronic form, provided that issuance and delivery in certificated
form shall occur if the Participant so requests in writing or the Committee so
directs.


ARTICLE X
Unrestricted Stock


Grant of Unrestricted Stock Awards.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Unrestricted
Stock Awards under the Plan to one or more Members and Non-Employee Service
Providers in such amount or amounts as it shall determine; provided, however,
that no Participant may be granted Unrestricted Stock Awards in any calendar
year for more than 200,000 Shares and that the aggregate number of Shares that
may be issued under the Plan as Unrestricted Stock Awards during the term of the
Plan shall not exceed 5% of the Maximum Aggregate Number of Shares as determined
in Section 4.1. Participants receiving Unrestricted Stock Awards are not
required to pay the Company therefor (except for applicable tax withholding when
due). Payment of a Unrestricted Stock Award shall be effected as soon as
practicable after the Award Date in book entry or electronic form, provided that
issuance and delivery in certificated form shall occur if the Participant so
requests in writing or the Committee so directs.


Notwithstanding anything to the contrary in the foregoing, the Committee is
expressly authorized to make Awards of Unrestricted Stock based on a Member’s,
Non-Employee Service Provider’s or Non-Employee Director’s acquisition and/or
holding of Stock (including for this purpose any deemed investment in Stock) in
his individual capacity or under any nonqualified deferred compensation plan or
tax qualified plan (if permissible under applicable qualification rules of the
Code) maintained by the Company or a Subsidiary.


ARTICLE XI
Incentive Awards


11.1           Incentive Award.  Subject to the terms and conditions of the
Plan, Incentive Awards may be granted to Members and Non-Employee Service
Providers at any time and from time to time as shall be determined by the
Committee. Each Incentive Award will confer upon the Participant the opportunity
to earn a future payment tied to the level of achievement with respect to one or
more performance criteria established for a performance period of not less than
one year. Each Incentive Award shall contain provisions regarding (i) the
target, minimum and maximum amounts payable to the Participant as an Incentive
Award, (ii) the performance criteria and level of achievement versus these
criteria which shall determine the amount of such payment, (iii) the period as
to which performance shall be measured for establishing the amount

 
17

--------------------------------------------------------------------------------

 

of any payment, (iv) the timing of any payment earned by virtue of performance,
(v) restrictions on the alienation or transfer of the Incentive Award prior to
actual payment, (vi) forfeiture provisions, (vii) immediate vesting provisions,
and (viii) such further terms and conditions, in each case not inconsistent with
the Plan as may be determined from time to time by the Committee. In
establishing the provisions of Incentive Awards, the Committee may refer to
categories of such Awards as parts of a subplan or a “Program” under the Plan,
which names will not affect the applicability of this Plan. The maximum amount
payable as an Incentive Award may be a multiple of the target amount payable,
but the total of the maximum amount payable pursuant to that portion of an
Incentive Award granted under this Plan for any fiscal year to any Participant
that is intended to satisfy the requirements for “performance based
compensation” under Section 162(m) of the Code and that portion of an Incentive
Award granted under this Plan for any fiscal year that is not intended to
satisfy the requirements for “performance based compensation” under Section
162(m) of the Code shall not exceed $10,000,000.


11.2           Performance Criteria.  The Committee shall establish the
performance criteria and level of achievement versus the criteria which shall
determine the target and the minimum and the maximum amounts payable under an
Incentive Award, which criteria may be based on financial performance and/or
personal performance evaluations. The Committee may specify the percentage of
the target Incentive Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of an Incentive Award that is intended by the Committee to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall be a measure based on one or more Performance Goals selected by
the Committee and specified at the time required under Section 162(m) of the
Code.


11.3           Timing and Form of Payment.  The Committee shall determine the
timing of payment of any Incentive Award. The Committee may provide for or,
subject to such terms and conditions as the Committee may specify in the
Incentive Award Agreement and subject to the requirements of Section 409A of the
Code, may permit a Participant to elect for the payment of any Incentive Award
to be deferred to a specified date or dates or to an event. Payment of the
amount to which a Participant shall be entitled upon the settlement of an
Incentive Award shall be made in cash, Shares, property or a combination thereof
as determined by the Committee. Payment may be made in a lump sum or
installments as determined or permitted by the Committee in the Incentive Award
Agreement. Payment may be made (i) in Shares, valued at the Fair Market Value on
the date of settlement, (ii) in cash or (iii) in a combination thereof as
determined or permitted by the Committee, either at the time of the Award or,
unless otherwise provided in the applicable Agreement, thereafter, and as
provided in the Agreement. Any payment in Shares shall be effected in book entry
or electronic form, provided that issuance and delivery in certificated form
shall occur if the Participant so requests in writing or the Committee so
directs.


11.4           Restrictions on Stock Transferability.  The Committee may impose
such restrictions on any Shares acquired in connection with the settlement of an
Incentive Award under the Plan as it may deem advisable, including, without
limitation, restrictions under

 
18

--------------------------------------------------------------------------------

 

applicable Federal securities law, under the requirements of the New York Stock
Exchange or any stock exchange upon which such Shares are then listed and under
any blue sky or state securities laws applicable to such Shares. In the event
the Committee so provides in an Agreement pertaining to Incentive Award, Stock
delivered connection with the settlement of an Incentive Award may be designated
as Restricted Stock or Stock subject to a buyback right by the Company on such
basis as the Committee may provide in the event the Participant does not
complete a specified service period after vesting in the Award.


11.5           Discretionary Adjustments.  Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Award on account of either
financial performance or personal performance evaluations may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.


ARTICLE XII
Change in Control


In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the acceleration
of any time periods relating to the exercise or realization of any such Award so
that such Award may be exercised or realized in full on or before a date
initially fixed by the Committee; (ii) provide for the purchase or settlement of
any such Award by the Company, with or without a Participant’s request, for an
amount of cash equal to the amount which could have been obtained upon the
exercise of such Award or realization of such Participant’s rights had such
Award been currently exercisable or payable; (iii) make such adjustment to any
such Award then outstanding as the Committee deems appropriate to reflect such
Change in Control; or (iv) cause any such Award then outstanding to be assumed,
or new rights substituted therefor, by the acquiring or surviving corporation in
such Change in Control.


 
ARTICLE XIII
Modification, Extension and Renewal of Awards


Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend or renew outstanding Awards and may modify the
terms of an outstanding Agreement, may accept the surrender of outstanding
Awards granted under the Plan or outstanding awards granted under any other
equity compensation plan of the Company and authorize the granting of new Awards
pursuant to the Plan in substitution therefor so long as the new or substituted
awards are not of a different type (with Options and SARs being one type and
thus not eligible to be exchanged for any Award other than Options or SARs), and
otherwise the new Awards may specify a longer term than the surrendered Awards
or awards, may provide for more rapid vesting and exercisability than the
surrendered Awards or awards, and may contain any other provisions that are
authorized by the Plan. Notwithstanding the foregoing, however, no modification
of an Award, shall, without the consent of the Participant, adversely affect the
rights or obligations of the Participant.

 
19

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in the foregoing other than an
adjustment pursuant to Section 4.4 herein, except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price or Base Value of outstanding Options or SARs or cancel
outstanding Options or SARs in exchange for cash, other Awards or awards or
Options or SARs with an exercise price or Base Value that is less than exercise
price or Base Value of the original Options or SARs without shareholder
approval.


 
ARTICLE XIV
Amendment, Modification and Termination of the Plan


14.1           Amendment, Modification and Termination.  At any time and from
time to time, the Board may terminate, amend, or modify the Plan. Such amendment
or modification may be without shareholder approval except to the extent that
such approval is required by the Code, pursuant to the rules under Section 16 of
the Exchange Act, by any national securities exchange or system on which the
Stock is then listed or reported, by any regulatory body having jurisdiction
with respect thereto or under any other applicable laws, rules or
regulations.  Notwithstanding the foregoing, the Plan shall not be amended to
permit the actions prohibited by the last paragraph of Article XIII without
shareholder approval.


14.2           Awards Previously Granted.  No termination, amendment or
modification of the Plan herein shall in any manner adversely affect any Award
theretofore granted under the Plan, without the written consent of the
Participant.


 
ARTICLE XV
Withholding


15.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, State and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of the Plan or any
Agreement.


15.2           Stock Withholding.  With respect to withholding required upon the
exercise of Non-Qualified Stock Options, or upon the lapse of restrictions on
Restricted Stock, or upon the occurrence of any other taxable event with respect
to any Award, Participants may elect, subject to the approval of the Committee,
or the Committee may require Participants to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares of Stock
having a Fair Market Value equal to the amount required to be withheld. The
value of the Shares to be withheld shall be based on the Fair Market Value of
the Shares on the date that the amount of tax to be withheld is to be
determined. All elections by Participants shall be irrevocable and be

 
20

--------------------------------------------------------------------------------

 

made in writing and in such manner as determined by the Committee in advance of
the day that the transaction becomes taxable.


ARTICLE XVI
Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


 
ARTICLE XVII
General


17.1           Requirements of Law.  The granting of Awards and the issuance of
Shares of Stock under the Plan shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or
self-regulatory organizations as may be required.


17.2           Effect of the Plan.  The establishment of the Plan shall not
confer upon any Member, Non-Employee Service Provider or Non-Employee Director
any legal or equitable right against the Company, a Subsidiary or the Committee,
except as expressly provided in the Plan. The Plan does not constitute an
inducement or consideration for the employment or service of any Member,
Non-Employee Service Provider or Non-Employee Director, nor is it a contract
between the Company or any of its Subsidiaries and any Member, Non-Employee
Service Provider or Non-Employee Director. Participation in the Plan shall not
give any Member, Non-Employee Service Provider or Non-Employee Director any
right to be retained in the service of the Company or any of its Subsidiaries.
Except as may be otherwise expressly provide in the Plan or in an Agreement, no
Member, Non-Employee Service Provider or Non-Employee Director who receives an
Award shall have rights as a shareholder of the Company prior to the date Shares
are issued to the Participant pursuant to the Plan, regardless of whether such
Shares are held in book entry or electronic form or in certificated form.


17.3           Creditors.  The interests of any Participant under the Plan or
any Agreement are not subject to the claims of creditors and may not, in any
way, be assigned, alienated or encumbered.


17.4           Governing Law.  The Plan, and all Agreements hereunder, shall be
governed, construed and administered in accordance with and governed by the laws
of the State of Delaware and applicable federal law. The Committee may provide
that any dispute as to any Award shall be presented and determined in such forum
as the Committee may specify, including through binding arbitration. Any
reference in this Plan or in an Agreement evidencing any Award to a provision of
law or to a rule or regulation shall be deemed to include any successor law,
rule or regulation of similar effect or applicability.

 
21

--------------------------------------------------------------------------------

 

17.5           Conflicts between the Plan and an Agreement.  In the event of a
conflict between the Plan and an Agreement, the terms of the Plan shall control.


17.6           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


17.7           Unfunded Status of Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.


17.8           Transferability.  Except for family transfers authorized in this
Section (but only if the Agreement evidencing an Award, or an amendment thereto
authorized by the Committee, expressly states that it is transferable as
provided herein), no Award granted under the Plan, nor any interest in such
Award, may be sold, assigned, conveyed, gifted, pledged, hypothecated or
otherwise transferred in any manner, other than by will or the laws of descent
and distribution, prior to the vesting or lapse of any and all restrictions
applicable to any Shares issued under an Award. The Committee may in its sole
discretion grant an Award (other than an ISO) or amend an outstanding Award
(other than an ISO) to provide that the Award is transferable or assignable to a
member or members of the Participant’s “immediate family,” as such term is
defined under Exchange Act Rule 16a-l(e), or to a trust for the benefit solely
of a member or members of the Participant’s immediate family, or to a
partnership or other entity whose only owners are members of the Participant’s
family; provided that following any such transfer or assignment the Award will
remain subject to substantially the same terms applicable to the Award while
held by the Participant, as modified as the Committee in its sole discretion
shall determine appropriate, and the Participant shall execute an agreement
agreeing to be bound by such terms.


17.9           Termination of Employment or Service.  Unless otherwise provided
in the Agreement pertaining to an Award, in the event that a Participant
terminates his employment or service with the Company and its Subsidiaries for
any reason, then the unvested portion of such Award shall automatically be
forfeited to, and be acquired at no cost by, the Company. Unless otherwise
provided in the Agreement pertaining to an Award, in determining cessation of
employment or service, transfers between the Company and/or any Subsidiary shall
be disregarded, and changes in status between that of a Member, a Non-Employee
Service Provider and a Non-Employee Director shall be disregarded. The Committee
may provide in an Agreement made under the Plan for vesting of Awards in
connection with the termination of a Participant’s employment or service on such
basis as it deems appropriate, including, without limitation, any provisions for
vesting at death, disability, retirement or in connection with a Change in
Control with or without the further consent of the Committee. The Agreements
evidencing Awards may contain such provisions as the Committee may approve with
reference to the effect of approved leaves of absence.

 
22

--------------------------------------------------------------------------------

 

17.10                      Registration and Other Laws And Regulations.  The
Plan, the grant and exercise of Awards hereunder, and the obligation of the
Company to sell, issue or deliver Shares under such Awards, shall be subject to
all applicable federal, state and foreign laws, rules and regulations and to
such approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or foreign law or any ruling or regulation of
any government body which the Committee shall, in its sole discretion, determine
to be necessary or advisable.


No Option shall be exercisable unless a registration statement with respect to
the Option is effective or the Company has determined that such registration is
unnecessary. Unless the Awards and Shares covered by the Plan have been
registered under the Securities Act of 1933, as amended, or the Company has
determined that such registration is unnecessary, each person receiving an Award
and/or Shares pursuant to any Award may be required by the Company to give a
representation in writing that such person is acquiring such Shares for his or
her own account for investment and not with a view to, or for sale in connection
with, the distribution of any party thereof.


17.11                      Beneficiary Designation.  Each Participant shall have
the right to notify the Committee in writing in a form acceptable to the
Committee of any designation of a successor in interest (a “Beneficiary”) to
receive, if alive, benefits under the Plan or, if permitted by the Committee,
with respect to any Award in the event of his death. Such designation may be
changed from time to time by notice in writing to the Committee in a form
acceptable to the Committee. If a Participant dies without having designated a
Beneficiary, or if the Beneficiary so designated has predeceased the Participant
or cannot be located by the Committee within one year after the date when the
Committee commenced making a reasonable effort to locate such Beneficiary, then
the executor or the administrator of the Participant’s estate shall be deemed to
be his Beneficiary. Any Beneficiary designation may include multiple, contingent
or successive Beneficiaries and may specify the proportionate distribution to
each Beneficiary. If a Beneficiary shall survive the Participant, but shall die
before the entire benefit payable to such Beneficiary has been distributed, then
absent any other provision by the Participant, the unpaid amount of such benefit
shall be distributed to the estate of the deceased Beneficiary. If multiple
Beneficiaries are designated, absent provisions by the Participant, those named
or the survivors of them shall share equally any benefits payable under the
Plan. Any Beneficiary, including the Participant’s spouse, shall be entitled to
disclaim any benefit otherwise payable to him under the Plan.


17.12                      Nonqualified Deferred Compensation Plan Omnibus
Provision.  It is intended that any compensation, benefits or other remuneration
which is provided pursuant to or in connection with the Plan which is considered
to be nonqualified deferred compensation subject to Section 409A of the Code
shall be provided and paid in a manner, and at such time and in such form, as
complies with the applicable requirements of Section 409A of the Code to avoid
the unfavorable tax consequences provided therein for non-compliance. For
purposes of Sections 4.4, 6.5, 7.3, and 8.5 and Articles XII, XIII, and XIV,
actions taken by the Board or the Committee, as applicable, shall be undertaken
in a manner that either (a) will not negatively affect the status of any
compensation, benefits or other remuneration intended to be excepted from
treatment as

 
23

--------------------------------------------------------------------------------

 

deferred compensation subject to Section 409A of the Code, or (b) will otherwise
comply with Section 409A of the Code.  The Committee is authorized to amend any
Agreement and to amend or declare void any election by a Participant as may be
determined by it to be necessary or appropriate to evidence or further evidence
required compliance with Section 409A of the Code.


           For purposes of this Plan and the Agreements, unless otherwise
provided in the Agreement, where the Agreement provides nonqualified deferred
compensation subject to Section 409A of the Code, termination of employment or
service will be read to mean a “separation from service” within the meaning of
Section 409A of the Code where it is reasonably anticipated that no further
services would be performed after that date or that the level of bona fide
services Participant would perform after that date (whether as an employee or
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed over the immediately preceding
thirty-six (36)-month period (or if less, the period of the Participant’s
employment or service).


           Where an Agreement provides nonqualified deferred compensation
subject to Section 409A of the Code, payments or settlement in connection with a
separation from service payment event will be delayed, to the extent applicable,
until six months after the separation from service or, if earlier, the
Participant’s death, if the Participant is a key employee of a publicly traded
corporation under Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral
Period”).  In the event such payments are otherwise due to be made in
installments or periodically during the 409A Deferral Period, the payment or
settlement which would otherwise have been made in the 409A Deferral Period
shall be accumulated and paid in a lump sum as soon as the 409A Deferral Period
ends, and the balance of the payments shall be made as otherwise scheduled.  


           Where an Agreement provides or may provide nonqualified deferred
compensation subject to Section 409A of the Code, no elective deferral of
payment or settlement of the Award to which the Agreement relates shall be
permitted unless the election deferral provisions therefore are set out in the
Agreement or in another written document authorized by the Committee in
accordance with the election requirements of Section 409A of the Code.

 
24

--------------------------------------------------------------------------------

 
